Citation Nr: 0411134	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a head 
injury to include a resultant psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1971 to March 1973.







The current appeal arose from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  
The RO determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement to 
service connection for residuals of a head injury to include a 
resultant psychiatric disorder.

As to the issue of entitlement to service connection for residuals 
of a head injury to include a resultant psychiatric disorder on a 
de novo basis, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  In December 1993 the RO denied entitlement to service 
connection for residuals of a head injury to include a resultant 
psychiatric disorder.

2.  The evidence submitted since the December 1993 rating decision 
is new, not cumulative or redundant of the evidence at the time of 
the prior denial of the claim sought to be reopened, and does 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1993 rating decision, 
wherein the RO denied entitlement to service connection for 
residuals of a head injury to include a resultant psychiatric 
disorder is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence associated with the claims file prior to the December 
1993 rating decision wherein the RO denied entitlement to service 
connection for residuals of a head injury to include a resultant 
psychiatric disorder is reported in pertinent part below.

The service medical records were negative for any evidence of a 
head injury to include a resultant psychiatric disorder.

A July 1973 VA general medical examination of the head was 
negative for any abnormalities.  The neurological, psychiatric and 
personality evaluations were reported as negative.

A July 1984 VA outpatient treatment report shows the veteran was 
seen with complaints of symptomatology including headaches.

The evidence associated with the claims file subsequent to the 
December 1993 rating decision wherein the RO denied entitlement to 
service connection for residuals of a head injury to include a 
resultant psychiatric disorder is reported in pertinent part 
below.

A VA hospital summary pertaining to admission of the veteran 
during June and July 1993 includes discharge diagnoses of bipolar 
disorder, chronic depression, alcohol dependence, antisocial 
personality traits, and status post head trauma with coma.  The 
veteran reported having been in a 1968 automobile accident at age 
14 at which time he sustained a severe concussion which rendered 
him unconscious.  Similar information was reported in a VA 
hospital summary referable to admission during August and 
September 1993.


VA conducted a general medical examination of the veteran in May 
1994.  He reported a history of two head injuries.  The first one 
occurred when he was 14 years old.  He was in a car accident and 
cracked his skull in three places.  The second injury was reported 
to have been sustained in service when he fell off a cliff and 
injured his shoulder.  He stated that he had a "real bad head 
injury".  He was treated in the emergency room at Camp Pendleton.  
He had occasional headache.

VA conducted a special psychiatric examination of the veteran in 
May 1994.  He reported having been in a coma for a month as a 
result of a car accident when he was 14 years old.  The 
examination concluded in diagnoses of alcohol dependence, 
continuous; history of bipolar disorder; and personality disorder, 
including antisocial and avoidant traits.

VA conducted a psychiatric examination of the veteran in February 
1998.  The examination concluded in pertinent diagnoses of alcohol 
dependence, history of bipolar disorder, and personality disorder 
with antisocial and avoidant traits.

On file are statements dated in September 2001 from service 
comrades who provided their knowledge and observations of the 
veteran's having sustained injury to the head during training in 
service in October 1971.  It was indicated that the veteran had 
sustained injury to his shoulder at the same time.  

On file is a September 2001 statement from the veteran's sister 
who provided her knowledge and observations of the changes in the 
veteran after his discharge from service.

Submitted in November 2001 were several lay statements from the 
veteran's father and other individuals who knew him referable to 
the difficulties he experienced after discharge from service and 
changes he demonstrated in his personality, etc.

On file is a letter dated in April 2002 from FKB (initials), MD.  
Dr. FKB advises that the veteran had given a history of falling 
from a cliff while in service in 1972.  
Following this injury he had periods of unconsciousness and 
confusion lasting approximately two weeks.  He was known to have a 
defect in his left frontal lobe.  Dr. FKB noted that certainly 
this abnormality could be related to his injury of 1972.


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of which 
the claimant is properly notified is final if an appeal is not 
perfected.  When the Board affirms a determination of the agency 
of original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusion 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).


In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (199); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  An RO determination as to 
whether evidence is "new and material" for purposes of reopening 
is subject to de novo adjudication by the Board.  Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at the 
time of the last final disallowance of the claim and is not merely 
cumulative of evidence of record; (2) is probative of the issue at 
hand; and (3) is significant enough, either by itself or in 
connection with other evidence in the record, that it must be 
considered to decide the merits of the claim.  See Anglin v. West, 
203 F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while defining 
how materiality is established (the third prong as listed above)); 
see also Shockley v. West, 11 Vet. App. 208 (1998); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).


For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that the 
prior holdings in Justus and Evans that the evidence is presumed 
to be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable in 
this case because the veteran's claim was filed after August 29, 
2001 (September 2001), the effective date of the amendment; 
specifically he filed his claim in November 2001.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

The Board notes that the RO did not apply the new criteria to the 
veteran's claim at hand when it determined that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to service connection for residuals of a head injury to include a 
resultant psychiatric disorder.  The Board perceives no prejudice 
to the veteran in initially applying the new criteria because of 
the favorable determination in so doing, and the remand of the 
claim of service connection on a de novo basis.  Thus, the Board 
may proceed with its adjudication of the appellant's claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


General Service Connection

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. § 
1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted for 
psychosis if shown disabling to a compensable degree during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the CAVC's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.


The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of a head injury to include a resultant 
psychiatric disorder has been properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies in 
the duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) would only serve to further 
delay resolution of the claim.  Bernard, supra.



New & Material Evidence

The November 2001 RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective 
August 29, 2001).

When a veteran seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The basis of the prior final denial was that the veteran did not 
have residuals of a head injury to include a resultant psychiatric 
disorder shown by the evidence of record, muchless any linked to 
service on any basis.

Additional medical evidence has been associated with the claims 
file since the December 1993 rating decision, and this additional 
evidence is clearly new and material because for the first time 
there is not only evidence of residuals of a head injury with a 
resultant psychiatric disorder, but a competent medical opinion 
suggesting that such may be related to active service.  

Moreover, the evidence shows that lay individuals including 
service, family and others have professed knowledge of the 
veteran's having sustained head injury in service with resultant 
complications developing thereafter.  This evidence is new because 
it was not associated with the claims file prior to December 1993 
final denial.


This evidence is also material insofar as it relates to an 
unestablished fact necessary to substantiate the claim when 
considered with previous evidence of record.  It goes to the fact 
that the veteran, in contrast to the evidentiary record as 
constituted prior to the December 1993 denial, is now shown to 
have sustained head injury in service and suffer from variously 
diagnosed psychiatric disorders with a competent medical opinion 
suggesting relationship to service.  The Board finds that the 
presumably credible evidence, Justus, supra, submitted since the 
December 1993 rating decision contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's head injury and psychiatric disorders.  Hodge, supra.  
Consequently, the record contains new and material evidence, such 
that the Board must reopen the claim.  Manio, supra.

ORDER

The veteran, having submitted new and material evidence to reopen 
a claim of entitlement to service connection for residuals of a 
head injury to include a resultant psychiatric disorder, the 
appeal is granted to this extent only.

REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  
The RO has not issued a VCAA notice letter to the veteran in 
connection with the claim of entitlement to service connection for 
residuals of a head injury to include a resultant psychiatric 
disorder on a de novo basis.

The evidence associated with the claims file in connection with 
the veteran's reopened claim shows that he definitely has a 
residuals of a head injury and psychiatric disorder.  What is 
lacking is that there is no competent medical opinion referable as 
to etiology and/or whether his current residuals and psychiatric 
disorders are related to service.

The Board is of the opinion that contemporaneous, comprehensive VA 
special neurological and psychiatric examinations of the veteran 
would materially assist in the adjudication of his appeal.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that each 
disability be viewed in relation to its history.") See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for residuals of a head injury to 
include a resultant psychiatric disorder since service.  He should 
be requested to complete and return the appropriate release forms 
so that VA can obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA special psychiatric and 
neurological examinations of the veteran by a panel composed of a 
psychiatrist and neurologist for the purpose of ascertaining the 
nature, extent of severity, and etiology of any residuals of a 
head injury to include any resultant psychiatric disorder(s) which 
may be present.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiners prior and pursuant to 
conduction and completion of the examinations.  The examiners must 
annotate the examination reports that the claims file was in fact 
made available for review in conjunction with the examinations.  
Any further indicated special studies must be conducted.

The medical specialists must correlate all diagnostic studies and 
be requested to express an opinion as to the following medical 
issues:


Is it at least as likely as not that any residuals of a head 
injury found on examinations to include any resultant psychiatric 
disorder(s) is/are related to service on any basis to include 
injury, or if pre-existing service, was/were aggravated thereby?  

Any opinions expressed by the examiners must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  

In particular, the VBA AMC should review the requested examination 
reports and required medical opinions to ensure that they are 
responsive to and in complete compliance with the directives of 
this remand and if they are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should adjudicate 
the claim of entitlement to service connection for residuals of a 
head injury to include a resultant psychiatric disorder on a de 
novo basis.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service connection 
for residuals of a head injury to include a resultant psychiatric 
disorder.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2





